Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.
 
Status of Claims
This action is in response to the amendments filed 11/14/2022. Claims 1, 6, and 14-17 have been amended, claim 5 has been cancelled. Claims 1-4 and 6-20 are currently pending.
	
Response to Arguments
Claim 5 has been cancelled, therefore the rejections of claim 5 no longer stand.
In light of Applicant’s amendment, the 101 rejections of claims 1-4 and 6-20 have been withdrawn.
Applicant’s arguments regarding the prior art rejection have been fully considered but are moot because of the new grounds of rejection. However, Examiner notes that Applicant has argued on page 11 that the signatures in the Richardson reference differ from the event signatures in the claims because Richardson’s signatures are “pattern[s] of sensor readings that occur prior to the event, whereas Applicant’s signatures are “indicator[s] that distinguish an event by its attributes”. Examiner notes that Applicant has defined an event as a “set of attributes” and an attribute as “a symbol that is associated with a data. The symbol characterizes a parameter of the physical system. For instance, the physical system  is a plant and the attributes a temperature, a pressure, a distance, a location in the plant... The data associated with the attributes may be provided by probes scattered in the plant, e.g. the probes provide values of measures as data of the variables” on page 8 of Applicant’s specification. On page 9, Applicant defines a signature as “a particular representation of an event that allows to characterize the event among the other event [sic]”. Examiner notes that by these definitions, the broadest reasonable interpretation of an attribute includes the patterns of sensor readings (or parameter data) from Richardson, and the broadest reasonable interpretation of an event signature includes a set of these attributes, given that Richardson uses these events to determine which archetype (or characterization) a particular event belongs to. 
Applicant has also argued on pages 13-14 that the Richardson reference does not teach “computing a similarity measure between the signature of the new event and each signature of each past event of the first set” because Richardson does not obtain a second set of relevant events from having compared the signature of Richardson. Examiner notes that the broadest reasonable interpretation of a set includes a set that contains a single event. Richardson teaches finding the similarity between a new event and a set of event archetypes (which are determined from historical data – i.e. a set of past events), therefore, the second set is the event archetype found to be most similar to the new event. Richardson then determines the relevant attributes of the new event that contributed to its classification. Applicant also states on page 14 that Richardson’s comparison are used only to “predict the type of failure”, however; as previously noted, Richardson paragraph [0137] explicitly states that the system disclosed is not limited to classifying types of hardware failure, but may be used to predict any type of event. One of ordinary skill would understand that the archetypes disclosed in Richardson are not limited to different types of failure events, but could also include sets of normal events and failure events.
Lastly, Applicant argues on page 14 that Richardson fails to disclose training a machine learning model with a third set of past events. Examiner notes that page 9 of Applicant’s specification discloses that the first and third sets of past events may be identical. One of ordinary skill would understand how to use the same data set for training and testing (or inference) of a model. For clarity of the record, Examiner is interpreting that the first and third sets of past events may be the same set, but that the second set is a subset of the first set of past events which have been determined to be most similar to a new event. The prior art rejections have been updated to include the amended limitations and to clarify the reasoning given for the limitations that were not amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al (US 20160371588 A1, herein Richardson), in view of Boggs et al (US 20080062167 A1, herein Boggs).
Regarding claim 1, Richardson teaches a computer-implemented method [for automatically triggering an alert for determining new occurrences of an event of a physical system in designing a model of a physical system on a computer-aided design (CAD) system] (para. [0004] recites a system and method for receiving time series data, representing the time series data as vector data, generating a plurality of indices using the vector data, wherein each of the indices has a different resolution and independently searching each of the indices for a given event. In one exemplary embodiment, the vector data is Symbolic Aggregate approXimation (SAX) data and the indices are SAX indices. Para [0018] recites the exemplary embodiments describe an Event Predictive Archetype (EPA) engine for determining events such as anomalies in vast amounts of time series data. Events, in terms of time series data, are things that the exemplary embodiments want to predict), comprising:  
obtaining a first set of past events of the physical system, each past event comprising several attributes (para. [0130] recites the exemplary EPA (event predictive archetype) engine is designed to predict events from time series data. Para. [0132] recites throughout this description, an example of a hard drive failure will be used as an example event to be predicted. Para. [0134] recites each event signature represents a distinct pattern of sensor readings that occur prior to the event. An event signature may show the user the following information: (1) which sensors are relevant in predicting the event and their degree of relevance; and (2) readings from relevant sensors prior to the event (i.e. attributes of the event). Para. [0135] recites to continue with the hard drive example, historic data (i.e. a first set of past events of a physical system) may be used to develop an event predictive archetype for a hard drive failure. Para. [0137] recites it should be noted that the EPA engine is not limited to predicting hardware failures, but may predict any type of event); 
obtaining a signature for each past event of the first set (para. [0139] recites a fundamental concept in the dynamic classifier is a Symbolic Aggregate approXimation (SAX). SAX is a known methodology for representing time series data as both a vector and a symbol. SAX takes a time series and reduces it to a fixed size word, each component of which is a "letter." SAX letters are derived from a fixed size alphabet, e.g., A ... D. A 5-letter SAX word might be ABCDA. This is the symbol that represents the series. The number of letters in the word and the cardinality of the alphabet determine the resolution of the SAX word (i.e. a signature is obtained for each event in the first set)) the signature of an event being a representation of the event that allows characterizing of the event among other events (para. [0133] recites to detect anomalies, an event predictive archetype that represents "normal" is created. Normal can be different for each sensor and each component of a system, so each needs a normal event predictive archetype. Then, when the readings or values start to stray from the event signatures in the normal event predictive archetype, an anomaly can be identified. Para. [0134] recites each event signature represents a distinct pattern of sensor readings that occur prior to the event (i.e. the signature of an event is used to compare that event with other events – see Response to Arguments for interpretation of an event signature)); 
obtaining a new event comprising several attributes (para. [0071] recites once the HPCE is operational, additional data may be added to the HPCE at any time in a streaming manner. By simply connecting to the HPCE's loader socket or calling the web service, new data can be written (or deleted) in real time. The data can be updated continuously without interfering with ongoing correlation searches. Each new correlation search will use the latest data (Note: as described in para [0019], the EPA (event predictive archetype engine) can use results from the HPCE (high performance correlation engine, therefore new events that are obtained by the HPCE can be passed along to the EPA). Para. [0135] recites the sensors are monitored in real time for indicators of impending failure. The sensor readings are scored to indicate the likelihood of failure (Note: the real time data is interpreted as new event data)); 
computing a signature of the new event (para. [0071] recites once the HPCE is operational, additional data may be added to the HPCE at any time in a streaming manner. Para. [0139] recites SAX takes a time series and reduces it to a fixed size word, each component of which is a "letter." SAX letters are derived from a fixed size alphabet, e.g., A ... D. A 5-letter SAX word might be ABCDA. This is the symbol that represents the series. The number of letters in the word and the cardinality of the alphabet determine the resolution of the SAX word (Note: since para. [0071] tells us that new data can be added, one of ordinary skill in the art would understand that signatures are also computed for new events)); 
computing a similarity measure between the signature of the new event and each signature of each past event of the first set (para. [0133] recites to detect anomalies, an event predictive archetype that represents "normal" is created. Normal can be different for each sensor and each component of a system, so each needs a normal event predictive archetype. Then, when the readings or values start to stray from the event signatures in the normal event predictive archetype, an anomaly can be identified. Para. [0148] recites similarity between a set of sensor readings and an event predictive archetype can easily be computed based on the similarity of the SAX words (i.e. computing a similarity measure between signatures of the new event and past events)); 
determining the past events closest to the new event according to the similarity measures thereby forming a second set of past events (para. [0134] recites each event signature represents a distinct pattern of sensor readings that occur prior to the event. An event signature may show the user the following information: (1) which sensors are relevant in predicting the event and their degree of relevance; and (2) readings from relevant sensors prior to the event. The event signature includes a significance chart for the sensors that are relevant for this particular event signature. Event signatures may be annotated to classify the problem and solution, thus providing prescriptive maintenance the next time the problem is seen (i.e. events that are determined to be relevant based on the comparison of signatures can be annotated, annotated events are considered to be a subset or second set of events)); 
computing a score of relevance for each attribute of the second set (para. [0141] recites each SAX word indexes data in which a number of classes each indicate how often the index shape was a member of the class. This count may be used to compute a probability that the shape belongs to that class. The data shows the total number of times the shape has been seen and the number of times it was in a particular class. This is particularly effective because it can be used to compensate for low values. As discussed extensively above, this data can be used to compute a P-value which gives the probability of having seen a value as extreme as the one we have. This can be used to determine the relevance of the classification (i.e. computing a relevance score for the attributes of the second set)); 
generating a set of attributes by selecting the attributes having the greater scores of relevance (para. [0144] recites for each classification using the SAX index, a confidence may be computed. This is the P-Value for the classification count versus the total number of samples and the SAX word space. Thus, the SAX indices contain both a classification and a confidence or relevance. As multiple indices with differing resolutions may be stored, the resolution that provides a classification with the most confidence may be selected (i.e. selecting attributes with greater relevance scores));
and wherein obtaining the signature includes: training a machine learning model with a third set of past events; and applying, on each past event of the first set and on the new event, the machine learning model (Richardson para. [0135] recites to continue with the hard drive example, historic data may be used to develop an event predictive archetype for a hard drive failure. The historic data may comprise data from 53 different sensors per each of 300 hard drives, where readings are taken every 2 hours and the data is for 12 days prior to failure. As part of the training of the EPA engine, half of the 300 drives failed and half are normal. Then, the sensors are monitored in real time for indicators of impending failure. The sensor readings are scored to indicate the likelihood of failure (i.e. training the model on historic data, then applying the model to new data); see the Response to Arguments for interpretation of the “third set of past events”)).
However, Richardson does not teach automatically triggering an alert for determining new occurrences of an event of a physical system in designing a model of a physical system on a computer-aided design (CAD), or displaying an alert to a user when any of the obtained attributes of the new event belongs to the set of attributes having the greater scores of relevance, the attributes being characteristic of a substantial number of incidents.
Boggs teaches automatically triggering an alert for determining new occurrences of an event of a physical system in designing a model of a physical system on a computer-aided design (CAD) system (para. [0096] recites the REVITTM series of products, in particular, the REVITTM Building software system, distributed by Autodesk, Inc. (San Rafael, Calif.) can be used by the 3-D rendering module 120 to create the 3-D virtual model of the structure, and any 3-D virtual component models of which the 3-D virtual structure model can be comprised (i.e. designing a model on a computer-aided design system). Para. [0144] recites the situational awareness information can include information associated with an emergency occurring within the structure. The situational awareness information can also include alert or alarm notifications associated with the structure. In addition, the situational awareness information can include environmental information associated with the structure, such as that obtained from external sources or data feeds , as discussed previously. The sensor data can comprise real-time or near-real-time sensor data, as well as historical sensor data (i.e. obtaining real time situational awareness data, which is used to generate an alert)), and displaying an alert to a user when any of the obtained attributes of the new event belongs to the set of attributes having the greater scores of relevance, the attributes being characteristic of a substantial number of incidents (para. [0009] recites the system includes a graphical user interface (GUI) module in communication with the 3-D rendering module. The GUI module is configured to display to a user the 3-D virtual model of the structure integrating the situational awareness information associated with the structure. Fig. 23 and para. [0144] recite in step 2310, situational awareness information associated with the structure can be gathered. For purposes of illustration and not limitation, the situational awareness information can include, for example, sensor data received from sensors associated with the structure. Para. [0144] also recites the situational awareness information can include information associated with an emergency occurring within the structure. The situational awareness information can also include alert or alarm notifications associated with the structure. In addition, the situational awareness information can include environmental information associated with the structure, such as that obtained from external sources or data feeds , as discussed previously. The sensor data can comprise real-time or near-real-time sensor data, as well as historical sensor data. Para. [0146] recites in step 2320, the situational awareness information associated with the structure can be integrated or otherwise rendered into the 3-D virtual model (i.e. displaying an alert to a user when a new event is characteristic of an incident)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the event classification and comparison methods from Richardson to help identify incidents related to a physical model with the situational awareness system from Boggs. Richardson and Boggs are both directed to using sensor information to identify events, and while Richardson paragraphs [0033] [0137] and [0143] teach that the system from Richardson can be used to monitor different types of failure on any data input without being limited to using SAX indices, Richardson does not teach identifying incidents related to a computer-aided designed model of a physical system. One of ordinary skill in the art would benefit from using the known technique from Richardson to identify incidents related to the known system from Boggs to yield predictable results.
Regarding claim 2, the combination of Richardson and Boggs teaches the method according to claim 1, wherein the attributes of the second set for which the scores of relevance are computed are present in each event in the first set (Richardson fig. 3 and para. [0068] recite in step 310, the user's data is mapped. This involves determining how the user's data should be represented as triples in the HPCE. This means separating the data into subjects and objects, and separating those subjects and objects into appropriate types. Para. [0069] recites sometimes this partitioning is obvious: in-store and internet customers are subjects of two types and products are objects, with varying types. The partitioning may not always be this obvious, however. For example, in the case of an internet user's zip code, that zip code would be an object (it's an attribute of a subject, probably of type ZIP CODE). In the case of including the warehouses where products are located, the warehouse would be a subject (it's an attribute of an object). A subject/subject correlation search may then be performed between an internet user and warehouses, to find the warehouses most correlated to (used by) a particular user, or, perhaps more interestingly, the other way (i.e. in this non-limiting example the attribute for all events would be user location, values for the attribute could be online or in-store and events could be clustered accordingly but all events in the second set will have the same attributes present in the events from first set).
Regarding claim 3, the combination of Richardson and Boggs teaches the method according to claim 2, wherein the score of relevance of an attribute is computed by comparing distribution probabilities of values of the attribute on the second set with distribution probabilities of values of the attribute on the first set (Richardson para. [0141] recites each SAX word indexes data in which a number of classes each indicate how often the index shape was a member of the class. This count may be used to compute a probability that the shape belongs to that class. The data shows the total number of times the shape has been seen and the number of times it was in a particular class. This is particularly effective because it can be used to compensate for low values. As discussed extensively above, this data can be used to compute a P-value which gives the probability of having seen a value as extreme as the one we have. This can be used to determine the relevance of the classification. Para. [0144] recites for each classification using the SAX index, a confidence may be computed. This is the P-Value for the classification count versus the total number of samples and the SAX word space. Thus, the SAX indices contain both a classification and a confidence or relevance. As multiple indices with differing resolutions may be stored, the resolution that provides a classification with the most confidence may be selected (i.e. computing a relevance score for the attributes of the second set by comparing distribution probabilities between sets of events)).
Regarding claim 4, the combination of Richardson and Boggs teaches the method according to claim 1, wherein obtaining a signature for each past event of the first set and for the new event comprises obtaining a numerical vector for each past event of the first set and for the new event (Richardson para. [0004] recites a system and method for receiving time series data, representing the time series data as vector data, generating a plurality of indices using the vector data, wherein each of the indices has a different resolution and independently searching each of the indices for a given event. In one exemplary embodiment, the vector data is Symbolic Aggregate approXimation (SAX) data and the indices are SAX indices (i.e. each event signature is a vector). Para. [0143] recites it should be noted that while the example uses a SAX index, the exemplary embodiments are not limited to using SAX indices. Any vector representation can be used here, not just SAX, as long as the resolution can be manipulated).
Regarding claim 8, the combination of Richardson and Boggs teaches the method according to claim 1, wherein an attribute comprises at least one structured attribute (Richardson para. [0033] recites the data representation used by the HPCE is designed to be a general-purpose methodology for representing information, as well as an efficient model for computing correlations. Virtually any structured and semi-structured data can be represented by the exemplary data representation, and the data can be loaded from any data source (Note: as noted in the analysis of claim 1, the EPA (event predictive archetype engine) can use results from the HPCE (high performance correlation engine), therefore data that is obtained by the HPCE can be passed along to the EPA)).
Regarding claim 9, the combination of Richardson and Boggs teaches the method according to claim 8, wherein an attribute comprises at least one unstructured attribute (Richardson para. [0033] recites the data representation used by the HPCE is designed to be a general-purpose methodology for representing information, as well as an efficient model for computing correlations. Virtually any structured and semi-structured data can be represented by the exemplary data representation, and the data can be loaded from any data source (Note: as noted in the analysis of claim 1, the EPA (event predictive archetype engine) can use results from the HPCE (high performance correlation engine), therefore data that is obtained by the HPCE can be passed along to the EPA). Examiner also notes that semi-structured data is known to include both structured and unstructured data)).
Regarding claim 10, the combination of Richardson and Boggs teaches the method according to claim 8, wherein the score of relevance is computed with values of structured attributes only (Richardson para. [0033] recites data can be loaded from relational databases, CSV files, NoSQL systems, HDFS, or nearly any other representation can be loaded into the exemplary data representation via loader programs. Para. [0034] recites the loader will take the data in its existing form (for example a relational table in an RDBMS) and turn it into triples that can be used by the HPCE (Note: as noted in the analysis of claim 1, the EPA (event predictive archetype engine) can use results from the HPCE (high performance correlation engine), therefore unstructured data that is obtained by the HPCE is reformatted into structured data (i.e. the triples) that is then passed along to the EPA, so the EPA only receives and analyzes structured data)).
Regarding claim 11, the combination of Richardson and Boggs teaches the method according to claim 1, further comprising, after forming a second set of past events: computing at least one subset of past events of the second set; and wherein computing the score of relevance further includes: computing the score of relevance for each attribute of in the said at least one subset of past events of the second set (Richardson para. [0141] recites each SAX word indexes data in which a number of classes each indicate how often the index shape was a member of the class. This count may be used to compute a probability that the shape belongs to that class. Para. [0143] recites it is possible to maintain multiple SAX indices, each of which has a different resolution (number of elements and alphabet size determine resolution in 2 dimensions). Para. [0144] recites for each classification using the SAX index, a confidence may be computed. This is the P-Value for the classification count versus the total number of samples and the SAX word space. Thus, the SAX indices contain both a classification and a confidence or relevance (i.e. since multiple SAX indices can be stored, there may be more than one subset of events that have been determined to be similar, and scores of relevance can be determined for each subset)).
Regarding claim 12, the combination of Richardson and Boggs teaches the method according to claim 1, wherein the past events of the first set and the new event are described by the same attributes (Richardson para. [0147] recites the time series data (i.e. past event data) from each sensor may be represented as a SAX word in the exemplary manners described above. These SAX words may be used to generate SAX indices in the manner described above. The SAX indices may then be used to generate the resolution mapping. Para. [0148] recites similarity between a set of sensor readings (i.e. a new event) and an event predictive archetype can easily be computed based on the similarity of the SAX words (i.e. past events and new events are described by the same attributes)).
Regarding claim 13, the combination of Richardson and Boggs teaches the method according to claim 1, wherein the new event and the signature of the new event are stored with the past events and the signatures of the past events thereby becoming a past event (Richardson para. [0071] recites once the HPCE is operational, additional data may be added to the HPCE at any time in a streaming manner. By simply connecting to the HPCE's loader socket or calling the web service, new data can be written (or deleted) in real time. The data can be updated continuously without interfering with ongoing correlation searches. Each new correlation search will use the latest data (Note: as described in para [0019], the EPA (event predictive archetype engine) can use results from the HPCE (high performance correlation engine, therefore new events that are obtained by the HPCE can be passed along to the EPA and since the data is updated continuously new events will become past events in the next search)).
Claim 14 is a non-transitory computer readable medium claim and its limitation is included in claim 1. The only difference is that claim 14 requires a non-transitory computer readable medium (Richardson para. [0150] recites the exemplary embodiments of the above described method may be embodied as a program containing lines of code stored on a non-transitory computer readable storage medium that, when compiled, may be executed on a processor or microprocessor). Therefore, claim 14 is rejected for the same reasons as claim 1.
Claim 15 is a system claim and its limitation is included in claim 1. The only difference is that claim 15 requires a system (Richardson para. [0004] recites a system and method for receiving time series data, representing the time series data as vector data, generating a plurality of indices using the vector data, wherein each of the indices has a different resolution and independently searching each of the indices for a given event). Therefore, claim 15 is rejected for the same reasons as claim 1.
Regarding claim 16, the combination of Richardson and Boggs teaches the method according to claim 2, wherein obtaining a signature for each past event of the first set and for the new event comprises obtaining a numerical vector for each past event of the first set and for the new event (Richardson para. [0004] recites a system and method for receiving time series data, representing the time series data as vector data, generating a plurality of indices using the vector data, wherein each of the indices has a different resolution and independently searching each of the indices for a given event. In one exemplary embodiment, the vector data is Symbolic Aggregate approXimation (SAX) data and the indices are SAX indices (i.e. each event signature is a vector). Para. [0143] recites it should be noted that while the example uses a SAX index, the exemplary embodiments are not limited to using SAX indices. Any vector representation can be used here, not just SAX, as long as the resolution can be manipulated).
Regarding claim 17, the combination of Richardson and Boggs teaches the method according to claim 3, wherein obtaining a signature for each past event of the first set and for the new event comprises obtaining a numerical vector for each past event of the first set and for the new event (Richardson para. [0004] recites a system and method for receiving time series data, representing the time series data as vector data, generating a plurality of indices using the vector data, wherein each of the indices has a different resolution and independently searching each of the indices for a given event. In one exemplary embodiment, the vector data is Symbolic Aggregate approXimation (SAX) data and the indices are SAX indices (i.e. each event signature is a vector). Para. [0143] recites it should be noted that while the example uses a SAX index, the exemplary embodiments are not limited to using SAX indices. Any vector representation can be used here, not just SAX, as long as the resolution can be manipulated).

	

Claims 6-7 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al (US 20160371588 A1, herein Richardson), in view of Boggs et al (US 20080062167 A1, herein Boggs), in further view of Amiri et al* (“Learning Text Pair Similarity with Context-sensitive Auto-encoders”, herein Amiri).
*A copy of this document was provided with the IDS submission filed on 12/26/2018 therefore a copy has not been provided with this office action.  
Regarding claim 6, the combination of Richardson and Boggs teaches the method according to claim 4.
However, the combination of Richardson and Boggs does not explicitly teach wherein the trained model is a context sensitive auto-encoder.
Amiri teaches wherein the trained model is a context sensitive auto-encoder (section 2.2.3 recites “We optimize the learning parameters of our initialized context-sensitive deep auto-encoder by unfolding its n layers and making a 2n−1 layer net- work whose lower layers form an “encoder” network and whose upper layers form a “decoder” network (Figure 2(c)). A global fine-tuning stage back-propagates through the entire network to fine-tune the weights for optimal reconstruction. In this stage, we update the network parameters again by training the network to minimize the loss between original inputs and their actual reconstruction. We back-propagate the error derivatives first through the decoder network and then through the encoder network. Each decoder layer tries to recover the input of its corresponding encoder layer. As such, the weights are initially symmetric and the decoder weights do need to be learned. After the training is complete, the hidden layer hn contains a context-sensitive representation of the inputs x and cx (i.e. the trained model is a context sensitive auto-encoder)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the context sensitive auto-encoder from Amiri as the trained model which provides signatures to the event predictive archetype engine (EPA) from Richardson (as modified by Boggs). Amiri and Richardson are both directed to identifying similarities between vectors, but while Richardson describes training the EPA engine with vector data in paragraph [0149], Richardson does not specifically recite using a context sensitive auto-encoder to do so. One of ordinary skill would benefit from using Amiri’s context sensitive auto-encoder to provide signatures to Richardson’s EPA as Amiri recites in section 1 paragraph 5 that integrating additional context to the vector representations improves performance when computing similarity metrics.
Regarding claim 7, the combination of Richardson and Boggs teaches the method according to claim 1.
However, the combination of Richardson and Boggs does not explicitly teach wherein a similarity metric used for determining the past events closest to the new event is one among: cosine similarity; Euclidian distance; and inverse Euclidian distance.
Amiri teaches wherein a similarity metric used for determining the past events closest to the new event is one among: cosine similarity; Euclidian distance; and inverse Euclidian distance (section 3 para. 2 recites “in unsupervised settings, given a pair of input texts with their corresponding context vectors, (x1, cx1) and (x2, cx2), we determine their semantic similarity score by computing the cosine similarity between their hidden representations h1n and h2n respectively” (i.e. using a cosine similarity metric to determine similarities)) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the cosine similarity metric from Amiri to determine similarities between events from Richardson (as modified by Boggs). Amiri and Richardson are both directed to identifying similarities between vectors, but Richardson does not compute a cosine similarity between events in its time series, and Amiri does not compute a cosine similarity on event data specifically. One of ordinary skill would benefit from this combination as using the cosine similarity metric from Amiri would provide the event predictive archetype engine (EPA) from Richardson with a quick and efficient way to determine similar events, which would improve the overall performance of the EPA.
Regarding claim 18, the combination of Richardson and Boggs teaches the method according to claim 2.
However, the combination of Richardson and Boggs does not explicitly teach wherein a similarity metric used for determining the past events closest to the new event is one among: cosine similarity; Euclidian distance; and inverse Euclidian distance.
Amiri teaches wherein a similarity metric used for determining the past events closest to the new event is one among: cosine similarity; Euclidian distance; and inverse Euclidian distance (section 3 para. 2 recites “in unsupervised settings, given a pair of input texts with their corresponding context vectors, (x1, cx1) and (x2, cx2), we determine their semantic similarity score by computing the cosine similarity between their hidden representations h1n and h2n respectively” (i.e. using a cosine similarity metric to determine similarities)).
See claim 7 for motivation to combine.
Regarding claim 19, the combination of Richardson and Boggs teaches the method according to claim 3.
However, the combination of Richardson and Boggs does not explicitly teach wherein a similarity metric used for determining the past events closest to the new event is one among: cosine similarity; Euclidian distance; and inverse Euclidian distance.
Amiri teaches wherein a similarity metric used for determining the past events closest to the new event is one among: cosine similarity; Euclidian distance; and inverse Euclidian distance (section 3 para. 2 recites “in unsupervised settings, given a pair of input texts with their corresponding context vectors, (x1, cx1) and (x2, cx2), we determine their semantic similarity score by computing the cosine similarity between their hidden representations h1n and h2n respectively” (i.e. using a cosine similarity metric to determine similarities)).
See claim 7 for motivation to combine.
Regarding claim 20, the combination of Richardson and Boggs teaches the method according to claim 4.
However, the combination of Richardson and Boggs does not explicitly teach wherein a similarity metric used for determining the past events closest to the new event is one among: cosine similarity; Euclidian distance; and inverse Euclidian distance.
Amiri teaches wherein a similarity metric used for determining the past events closest to the new event is one among: cosine similarity; Euclidian distance; and inverse Euclidian distance (section 3 para. 2 recites “in unsupervised settings, given a pair of input texts with their corresponding context vectors, (x1, cx1) and (x2, cx2), we determine their semantic similarity score by computing the cosine similarity between their hidden representations h1n and h2n respectively” (i.e. using a cosine similarity metric to determine similarities)).
	See claim 7 for motivation to combine.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20100082620 A1 (Jennings, III et al) teaches using structure attributes and unstructured attributes of a ticket are used to generate a problem signature for a problem ticket.
US 20160110669 A1 (Iyer et al) teaches a system which obtains past and recent events, and compares the past event details to the recent event details and to provide suggestions to a user.
US 20190081851 A1 (Farrell et al) teaches a method of calculating relation measure scores between a first instance of a first attribute of a first event and instances of the first attribute of events recently received.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH M FEITL whose telephone number is (571)272-8350. The examiner can normally be reached on M-F 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/L.M.F./             Examiner, Art Unit 2121                                                                                                                                                                                           


	/Li B. Zhen/             Supervisory Patent Examiner, Art Unit 2121